Exhibit 10.1
 
EXECUTION COPY
 
FOURTH AMENDMENT
 
FOURTH AMENDMENT, dated as of June 26, 2008 (this “Amendment”), to the Credit
Agreement, dated as of March 30, 2007 (as previously amended and as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Delek US Holdings, Inc. (the “Borrower”), the lenders from
time to time parties thereto (the “Lenders”), Lehman Commercial Paper Inc., as
administrative agent (the “Administrative Agent”) and the other parties named
therein.
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement;
 
WHEREAS, the Borrower has requested that the Lenders amend certain provisions in
the Credit Agreement in the manner provided for herein; and
 
WHEREAS, the Administrative Agent and the Required Lenders are willing to agree
to the requested amendments subject to the provisions of this Amendment;
 
NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
 
1. Defined Terms.  Unless otherwise defined herein, terms which are defined in
the Credit Agreement and used herein as defined terms are so used as so defined.
 
2. Amendments to Section 1.1 (Definitions).  (a) The definition of “Consolidated
EBITDA” in Section 1.1 of the Credit Agreement is hereby amended as follows:
 
(i) by relettering existing subclause (f) in the additions to Consolidated
EBITDA as new subclause (h);
 
(ii) by inserting the following new subclauses (f) and (g) in the additions to
Consolidated EBITDA:
 
‘‘(f) any non-cash expenses or losses under FAS 133 resulting from the net
change in the fair market value of Hedge Agreements during such period,
(g) losses resulting from the termination of ethanol-related Hedge Agreements
during such period; provided that the aggregate amount of all such losses under
this subclause (g) permitted to be included in Consolidated EBITDA shall not
exceed $7,000,000 during the term of this Agreement”;
 
(iii) by relettering existing subclauses (c), (d) and (e) in the subtractions
from Consolidated EBITDA as new subclauses (d), (e) and (f), respectively; and
 
(iv) by inserting the following new subclause (c) in the subtractions from
Consolidated EBITDA:
 
“(c) any non-cash gains under FAS 133 resulting from the net change in the fair
market value of Hedge Agreements,”.
 
(b) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definition of “FAS 133” in appropriate alphabetical order:
 
“FAS 133”: Statement of Financial Accounting Standards No. 133.
 
3. Amendment to Section 6.1 (Financial Condition Covenants — Consolidated
Leverage Ratio).  Section 6.1 of the Credit Agreement is hereby amended by
adding the following proviso at the end of the final sentence thereof:
 
“; provided that notwithstanding the foregoing ratio, for the four consecutive
fiscal quarter periods ending on June 30, 2008 and September 30, 2008, the
Borrower shall be in compliance with





--------------------------------------------------------------------------------



 



this Section 6.1 to the extent that the Consolidated Leverage Ratio as of the
last day of such periods does not exceed 3.90 to 1.00 and 3.70 to 1.00,
respectively”.
 
4. Representations and Warranties.  On and as of the date hereof and after
giving effect to this Amendment, the Borrower hereby confirms, that the
representations and warranties set forth in Section 3 of the Credit Agreement
are true and correct in all material respects (if not qualified as to
materiality or Material Adverse Effect) or in any respect (if so qualified).
 
5. Effectiveness of Amendment.  This Amendment shall become effective as of the
date first written above upon of satisfaction of the following conditions:
 
(a) receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Borrower and the Required Lenders; and
 
(b) receipt by the Administrative Agent of a consent fee for the account of each
Lender consenting to this Amendment by 5:00 P.M. (New York City time) on
June 30, 2008, in an amount equal to 0.50% of each such Lender’s outstanding
Term Loans.
 
6. Continuing Effect; No Other Amendments or Consents.  Except as expressly
provided herein, all of the terms and provisions of the Credit Agreement are and
shall remain in full force and effect. The amendments provided for herein are
limited to the specific subsection of the Credit Agreement specified herein and
shall not constitute a consent, waiver or amendment of, or an indication of the
Administrative Agent’s or the Lenders’ willingness to consent to any action
requiring consent under any other provisions of the Credit Agreement or the same
subsection for any other date or time period.
 
7. Expenses.  The Borrower agrees to pay and reimburse the Administrative Agent
for all its reasonable costs and out-of-pocket expenses incurred in connection
with the preparation and delivery of this Amendment, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
 
8. Counterparts.  This Amendment may be executed in any number of counterparts
by the parties hereto (including by facsimile transmission), each of which
counterparts when so executed shall be an original, but all the counterparts
shall together constitute one and the same instrument.
 
9. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
DELEK US HOLDINGS, INC.
 

  by: 
/s/  Edward Morgan


Name:     Edward Morgan

  Title:  Chief Financial Officer


 

  by: 
/s/  Joane Walker


Name:     Joane Walker

  Title:  V.P. and Chief Accounting Officer

 
LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent and as a Lender
 

  by: 
/s/  Ritam Bhalla


Name:     Ritam Bhalla

  Title:  Authorized Signatory

 
JPMORGAN CHASE BANK, N.A., as a Lender
 

  by: 
/s/  Steven G. Sutton


Name:     Steven G. Sutton

  Title:  Division Manager

